DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on November 9, 2018 for application number 16/186,043. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 9, 2018 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “driver door lock device and door lock sensing device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5, 6, 8-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US PG Pub No. 2014/0187382), hereinafter “Kang”, in view of Barber et al. (US PG Pub No. 2015/0152757), hereinafter “Barber”.
Regarding claim 1, Kang discloses a method for controlling a temperature of transmission oil of a vehicle (paragraphs 8 and 15), comprising: applying, by a controller, a current to a motor coil of an electric oil pump (EOP) configured to operate a transmission of the vehicle (Abstract; paragraph 14).

However, Barber discloses the heating of oil by heat generated from a motor coil (Barber (paragraph 34, lines 4-10)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kang by incorporating the teachings of Barber in order to be able to maintain the coil energized for a required period of time to cause heating of the oil without continuously pumping the oil.
Regarding claim 2, the modified invention of Kang discloses the method of claim 1, wherein the applying of the current to the motor coil includes: operating, by the controller, a field-effect transistor (FET) controller installed within an oil pump unit (OPU) for adjusting power supply to the EOP (paragraphs 7 & 8).
Regarding claim 3, the modified invention of Kang discloses the method of claim 1, wherein the current is applied to the motor coil before the vehicle is started (Barber (paragraph 41)).
Regarding claim 5, the modified invention of Kang discloses the method of claim 3, further comprising: stopping, by the controller, a transmission oil heating control by the motor coil, after the startup of the vehicle (Barber (paragraphs 14 & 102)).
Regarding claim 6, the modified invention of Kang discloses the method of claim 3, further comprising: stopping, by the controller, a transmission oil heating control by the motor coil, when the current is applied to the motor coil for a predetermined period of time or greater (Barber (paragraph 102)).

Regarding claim 9, the modified invention of Kang discloses the method of claim 1, further comprising: commencing, by the controller, a transmission oil heating control when the outside temperature is equal to or less than a predetermined value (Barber (paragraphs 40 & 50)).
Regarding claim 10, the modified invention of Kang discloses an apparatus for controlling transmission oil temperature (paragraphs 8 and 15), comprising: an electric oil pump (EOP) configured to operate a transmission for a vehicle (Abstract); and a transmission control unit (TCU) configured to operate the EOP (paragraph 16), wherein the TCU is configured to apply a current to a motor coil of the EOP to heat the transmission oil (paragraphs 8, 22 & 23) by heat generated from the motor coil (Barber (paragraph 34, lines 4-10)).
Regarding claim 11, the modified invention of Kang discloses the apparatus of claim 10, further comprising: an oil pump unit (OPU) configured to adjust power supply to the EOP, wherein the TCU is configured to operate a field-effect transistor (FET) controller installed within the OPU to apply the current to the motor coil of the EOP (paragraphs 22, 23, 40 & 41).
Regarding claim 13, the modified invention of Kang discloses the apparatus of claim 10, further comprising: an oil temperature sensor configured to sense a temperature of the transmission oil, wherein when the temperature of the transmission oil, sensed by 
Regarding claim 14, the modified invention of Kang discloses the apparatus of claim 10, further comprising: an outside temperature sensor configured to sense an outside temperature of the vehicle, wherein when the outside temperature sensed by the oil temperature sensor is equal to or less than a predetermined value, the TCU is configured to start a transmission oil heating control (Barber (paragraphs 40 & 50)).

Allowable Subject Matter
Claims 4, 7, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747